Citation Nr: 1815321	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability, claimed as secondary to the right knee disability.

3.  Entitlement to service connection for left ring finger disability, claimed as secondary to the right knee disability.

4.  Entitlement to service connection for a right shoulder disability, claimed as secondary to the right knee disability.









ORDER

New and material evidence having been received, claim of entitlement to service connection for a right knee disability is reopened; to this extent only the appeal is granted.

Service connection for a right knee disability is denied.  

Service connection for a back disability is denied.

Service connection for left ring finger disability is denied.

Service connection for a right shoulder disability is denied.


FINDINGS OF FACT

1.  A May 2005 rating decision denied service connection for a right knee disability; the Veteran did not file a timely notice of disagreement with the May 2005 rating decision, and no evidence was received within one year of the RO decision, nor were new, relevant service records received any time thereafter.

2.  The evidence associated with the claims file subsequent to the May 2005 rating decision denying service connection for a right knee disability is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Symptoms of a right knee disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree within one year of active service; and there is no medical nexus between the current right knee disability and active service.


4.  There is no contention or indication of an etiological relationship between the claimed back, left ring finger, or right shoulder disabilities and active service, and the Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for a right knee disability became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  The evidence received subsequent to the May 2005 rating decision denying service connection for a right knee disability is new and material, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a right knee disability are not met.  38 U.S.C. §§ 101, 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2017).

4.  The criteria for service connection for a back disability are not met.  38 U.S.C. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

5.  The criteria for service connection for a left ring finger disability are not met.  38 U.S.C. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

6.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from March 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a Board hearing.  However, in September 2015, he submitted correspondence indicating he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

Reopening the Right Knee Disability Claim

In July 2004, the Veteran filed an initial claim for service connection for a right knee disability.  The claim was denied in a May 2005 rating decision.  The RO found that "...that there was no evidence the claimed condition exists."  The rating decision listed only the service separation examination report and a duty to assist letter as evidence reviewed, and did not include VA treatment records from 2000 and beyond which demonstrated current right knee problems; it appears that these treatment records were not associated with the claims file until at least 2010.  

The Veteran did not file a timely notice of disagreement (NOD) with the May 2005 rating decision, and no evidence was received within one year of the RO decision, nor were new, relevant service records received at any time thereafter.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the May 2005 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.




However, since the last final denial in May 2005, as noted above, VA treatment records have been associated with the claims file that demonstrate a current right knee disability.  For this reason, the Board finds that the evidence added to the record since the last final denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for a right knee disability is reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of arthritis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, in this case, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Right Knee Disability

The Veteran contends that he has a right knee disability that is related to active service.  Specifically, he avers that he injured the right knee during basic training, that he was taken to the hospital, and placed in a cast for six weeks.  He states that, as a consequence, he was unable to graduate with his basic training class.   

Turning to the most relevant evidence of record, at the January 1981 separation examination, the Veteran checked "no" next to "trick or locked knee" on his Report of Medical History, and clinical evaluation of the lower extremities was marked as normal, providing highly probative evidence against the current claim.  There are no other service treatment records available.  

The Veteran's wife and father submitted letters in February 2010 that state that, prior to his enlistment, the Veteran's right knee was fine, that he injured it during active service, and that he has had right knee problems ever since.  A friend of the Veteran's, M.S., submitted a similar letter in April 2010.     
     
Following separation from active service in February 1981, a May 1993 VA treatment records indicates that the Veteran denied ever having been hospitalized during active service, and he denied any previous serious injury to his joints or muscles.



A June 1993 VA treatment record indicates that physical examination was essentially normal.

The first documented record of right knee problems was in 2000.  A May 2000 x-ray study of both knees revealed mild osteoarthritic changes.  A June 2000 treatment note indicates that the Veteran reported a long history of knee difficulty, which began with the right knee during his basic training.  Recently, however, he stated he began to have left knee pain as well, although the right knee pain was greater.  The clinician diagnosed probable chondromalacia, but ordered an MRI to rule out a meniscal tear.  The Veteran did not report for the MRI appointment.

The next chronological record of right knee problems is in August 2004, when the Veteran complained of right knee pain of two years' duration and left knee pain for two months.  A note from later that month lists "arthritis" and knee pain in the primary medical history, but the Veteran denied any current symptoms.

An October 2007 private treatment record indicates a history of chronic right knee pain.

In February 2008, a mental health triage note indicates the Veteran recently (in the past week) incurred a right knee injury while working at a construction site, and that he reported significant pain.  It was noted that he was in a wheelchair because of the injury.

Private treatment records show ongoing treatment for right knee pain and indicate he fell multiple times due to his knee giving out.  A March 2010 x-ray study of the right knee revealed moderate degenerative joint disease.  

After a review of all the evidence of record, lay and medical, the Board finds that even if a right knee injury occurred during active service, the preponderance of the evidence demonstrates that symptoms of the claimed disability were not continuous or recurrent in service.  As noted above, the service separation examination is silent as to any symptoms or diagnoses of a knee disability.      

The Board notes that VA has been unable to locate any medical records from Moncrief Army Medical Center, where the Veteran contends he was treated for his right knee condition during active service (see Formal Finding on the Unavailability of Service Treatment Records dated in September 2013).  The Board also acknowledges the statements of the Veteran's wife, father, and friend that the Veteran injured his right knee during basic training. 

In circumstances such as this, where the original service treatment records are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, even if the Board assumes that a right knee injury occurred during active service, the service separation examination report, which demonstrates that the Veteran specifically denied having any knee problems at the time of service separation despite reporting other medical problems, weighs heavily against a finding that the right knee injury resulted in continuous or recurrent symptoms during active service, and, in fact, demonstrates that any right knee injury that occurred during active service had resolved prior to service separation.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a right knee disability have not been continuous or recurrent since separation from active service in February 1981.  

Following separation from service in February 1981, the evidence of record does not show any complaints, diagnosis, or treatment for the claimed disability until 2000, as described above.  The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disability for nearly 20 years after service separation until 2000 is one factor that tends to weigh against a finding of continuous or recurrent symptoms of the claimed disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a right knee disability have not been continuous or recurrent since service separation includes the May 1993 VA treatment note indicating that the Veteran denied having been hospitalized during active service and denied any previous injury to his muscles or joints; the June 1993 VA treatment note indicating a normal physical examination; and the August 2004 note indicating the Veteran reported right knee pain of two years' duration, providing highly probative evidence that he had not experienced right knee disability symptoms continuously since active service.  

The Board also finds that the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of arthritis until 2000, as noted above.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent symptoms of the claimed right knee disability since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of the claimed disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service separation examination report, which is negative for any signs, symptoms, complaints, treatment, or diagnoses of a right knee disability; the lack of any documentation of reports or treatment for right knee problems until 2000, nearly 20 years after service separation; the May 1993 treatment note indicating the Veteran denied ever having been hospitalized during active service or previously injuring his muscles or joints; the June 1993 normal physical examination; and the 2004 note indicating that the Veteran reported a two year history of right knee problems.  

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptoms of the claimed disability since service so as to warrant a grant of service connection.  Moreover, the medical evidence of record does not otherwise suggest an etiological relationship between the current right knee disability and active service so as to warrant a grant of service connection. 

The Board acknowledges the Veteran's statements, as well as those of his wife, father, and friend, that his right knee disability is etiologically related to his active service.  However, their statements alone do not establish a medical nexus.  Indeed, while they are competent to provide evidence regarding matters that can be perceived by the senses, they are not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as lay people, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that neither the Veteran, nor his wife, father, or friend, is competent to address.  Jandreau.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's right knee disability and his military service, including no credible evidence of continuous or recurrent symptoms of the claimed disability during active service, continuous or recurrent symptoms following service separation, or competent medical evidence establishing a link between the right knee disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a right knee disability, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms of the claimed disability.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Back, Left Ring Finger, and Right Shoulder Disabilities

The Veteran contends that his back, left ring finger, and right shoulder disabilities are secondary to his claimed right knee disability.  Specifically, he contends that he injured his back, left ring finger, and right shoulder when his right knee gave out, causing him to fall, many years after service separation.  He has not contended that these disabilities are related to or began during active service.  In this regard, the Board notes that the January 1981 service separation examination report indicates that the Veteran checked "yes" next to "recurrent back pain" on his Report of Medical History, but that clinical evaluation of the upper extremities, spine, and lower extremities were marked as normal.  After service separation, the first documented back, left ring finger, and right shoulder problems were in 2009 and 2010 after the Veteran suffered falls resulting from his right knee giving out.   

As noted above, to prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17.

As the Veteran does not have service connection for the claimed right knee disability, service connection for the back, left ring finger, and right shoulder disabilities cannot be granted as secondary to the right knee disability as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  





Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of January 2010, May 2010, July 2010, and September 2010 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a right knee, back, left ring finger, or right shoulder disability; however, the Board finds that a VA examination is not necessary in order to decide these issues.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, the Veteran's service separation examination is negative for any complaints of or treatment for a right knee disability, and he has not contended that he incurred a back, left ring finger, or right shoulder disability during active service.  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a right knee disability in service and no continuity of symptoms of a right knee disability since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a right knee disability.  See 38 U.S.C. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's right knee disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's right knee disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Texas Veterans Commission
Department of Veterans Affairs


